Citation Nr: 0815922	
Decision Date: 05/14/08    Archive Date: 05/23/08

DOCKET NO.  06-01 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial compensable rating for bilateral 
hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel




INTRODUCTION

The veteran served on active duty from April 1944 to April 
1946. 

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, that granted service connection for 
bilateral hearing loss with a zero percent (noncompensable) 
rating, effective in December 2004.    

In April 2007, the Board granted the veteran's motion to have 
his case advanced on the Board's docket.

The Board remanded the claim in May 2007 for additional 
development.


FINDINGS OF FACT

1.  A March 2005 VA audiological examination report showed 
pure tone thresholds in four frequencies from 1000 to 4000 
Hertz that averaged 69 decibels in the veteran's right ear 
with speech recognition of 92 percent, corresponding to Level 
II hearing using Table VI.  Pure tone thresholds averaged 
71 decibels in the veteran's left ear with speech recognition 
of 88 percent, corresponding to Level III hearing using Table 
VI. 

2.  The results of a July 2007 VA audiological examination 
show an exceptional pattern of hearing impairment according 
to 38 C.F.R. § 4.86.  Pure tone thresholds averaged 67.5 
decibels in the veteran's right ear corresponding to Level V 
hearing acuity using Table VIA.  Pure tone thresholds 
averaged 65 decibels in the veteran's left ear corresponding 
to Level V hearing acuity using Table VIA.  Under the 
provisions of 38 C.F.R. § 4.86(b), the levels were increased 
to Level VI hearing acuity for each ear.  



CONCLUSIONS OF LAW

1.  The schedular criteria for an initial compensable rating 
prior to July 28, 2007, for bilateral hearing loss have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 4.85, 4.86, 
Diagnostic Code 6100 (2007). 

2.  The schedular criteria for an initial 30 percent rating, 
but not greater, from July 28, 2007, for bilateral hearing 
loss have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R.  §§ 3.102, 3.159, 4.85, 
4.86; Diagnostic Code 6100 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Upon receipt of an application for a service-connection 
claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006),

Here, the veteran is challenging the initial evaluation 
assigned following the grant of service connection.  In cases 
where service connection has been granted and an initial 
disability rating and effective date have been assigned, the 
typical service-connection claim has been more than 
substantiated, it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that 
the notice is intended to serve has been fulfilled.  Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).  Thus, because the 
notice that was provided before service connection was 
granted was legally sufficient, VA's duty to notify in this 
case has been satisfied.    

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained medical examinations in 
relation to this claim.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.

The veteran contends that his bilateral hearing loss is worse 
than the initial noncompensable rating assigned.  

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155.  Separate 
rating codes identify the various disabilities.  38 C.F.R. 
Part 4 (2007).  In determining the level of impairment, the 
disability must be considered in the context of the entire 
recorded history, including service medical records.  
38 C.F.R. § 4.2 (2007).  An evaluation of the level of 
disability present must also include consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10 
(2007).  Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2007).

The Board will also consider entitlement to staged ratings to 
compensate for times since filing the claim when the 
disability may have been more severe than at other times 
during the course of the claim on appeal.  Fenderson v. West, 
12 Vet. App. 199 (1999).

Ratings of defective hearing range from noncompensable to 100 
percent disabling based on organic impairment of hearing 
acuity as demonstrated by the results of controlled speech 
discrimination tests together with the average hearing 
threshold levels as measured by pure tone audiometry tests in 
the frequencies at 1000, 2000, 3000, and 4000 Hertz.  38 
C.F.R. § 4.85, Table VI (2007).  To evaluate the degree of 
disability from a service-connected hearing loss, the rating 
schedule provides for audiometric test results to be 
translated into a numeric designation and establishes eleven 
auditory acuity levels, from Level I, for essentially normal 
acuity, through Level XI for profound deafness.  38 C.F.R. §§ 
4.85, 4.86, Diagnostic Code 6100 (2007).  The assignment of 
disability ratings for hearing impairment is derived at by a 
mechanical application of the numeric designations assigned 
after audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).

Exceptional patterns of hearing impairment are also 
considered.  When the pure tone threshold at each of the four 
specified frequencies of 1000, 2000, 3000, and 4000 Hertz is 
55 decibels or more, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever results in the higher 
numeral.  Each ear will be evaluated separately.  Also, when 
the pure tone threshold is 30 decibels or less at 1000 Hertz 
and 70 decibels or more at 2000 Hertz, the rating specialist 
will determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, 

whichever results in the higher numeral.  That numeral will 
then be elevated to the next higher Roman numeral.  Each ear 
will be evaluated separately.  38 C.F.R. § 4.86 (2007).

The veteran was afforded a VA audiological evaluation in 
March 2005.  He reported using binaural hearing aids.  Pure 
tone audiometry revealed mild to severe sensorineural hearing 
loss in each ear.  He had good word recognition in both ears.  
The examiner noted that the remnants of a noise-notch were 
present in the veteran's air conduction threshold results in 
the higher frequencies of both ears.  

At the March 2005 VA audiological evaluation pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
NA
40
65
85
85
LEFT
NA
45
75
80
85

The frequency average was 69 in the right ear and 71 in the 
left ear.  Speech audiometry revealed speech recognition 
ability of 92 percent in the right ear and of 88 percent in 
the left ear.

In a rating decision in April 2005, the RO noted that the 
veteran's discharge certificate indicated that he served in 
the Army as a radio operator and was in combat during WW II.  
The RO conceded exposure to acoustic trauma.  Based on the 
above findings, the RO granted service connection for 
bilateral hearing loss and assigned a noncompensable 
evaluation.  

While the case was on remand for additional development, the 
veteran was afforded another VA audiological evaluation in 
July 2007.  Pure tone thresholds, in decibels, were as 
follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
NA
30
70
85
85
LEFT
NA
30
70
75
85

The frequency average was 67.5 in the right ear and 65 in the 
left ear.  Speech audiometry revealed speech recognition 
ability of 88 percent in the right ear and of 84 in the left 
ear.  The examiner diagnosed normal to severe bilateral 
sensorineural hearing loss.  The veteran's speech recognition 
ability was good bilaterally.

After a review of the evidence, the Board finds that a staged 
rating is appropriate.  

The March 2005 VA audiology evaluation findings for the right 
ear of an average of 69 and speech recognition of 92 percent 
reveal that the veteran exhibited a Level II hearing loss in 
the right ear.  The findings for the left ear of an average 
of 71 and speech recognition of 88 percent reveal that the 
veteran exhibited a Level III hearing loss in the left ear.  
38 C.F.R. § 4.85, Table VI (2007).  Combining the March 2005 
scores of Level II for the right ear and Level III for the 
left ear in the manner set forth in Table VII results in a 
noncompensable rating for bilateral hearing loss under DC 
6100 (2007). 

Based on the March 2005 audiology evaluation findings, the 
veteran is not entitled to consideration under 38 C.F.R. § 
4.86(a) for either ear because the evidence does not show the 
puretone threshold at each of the four specified frequencies 
is 55 decibels or more.  The veteran is also not entitled to 
consideration under 38 C.F.R. § 4.86(b) for either ear 
because the evidence does not show a pure tone threshold of 
30 decibels or less at 1000 Hertz and 70 decibels or more at 
2000 Hertz.  Furthermore, the audiologist did not certify 
that the use of speech recognition was inappropriate.

The July 2007 VA audiology evaluation findings of an average 
of 67.5 and speech recognition of 88 percent reveal that the 
veteran exhibited a Level III hearing loss in the right ear.  
The findings of an average of 65 and speech recognition of 84 
percent reveal that the veteran exhibited a Level III hearing 
loss in the left ear.  38 C.F.R. § 4.85, Table VI (2007).  
The exceptional patterns of hearing loss described in 38 
C.F.R. § 4.86(a) are not demonstrated.  However, the 
exceptional patterns of hearing loss described in 38 C.F.R. § 
4.86(b) are demonstrated.  Therefore, each ear will be 
evaluated separately.  

The puretone threshold average for the right ear was 67.5 
which is Level V under Table VIA.  The puretone threshold 
average for the left ear was 65 which also is Level V under 
Table VIA.  As Roman numeral V under Table VIA is higher than 
the designation of Level III under Table VI, the appropriate 
Roman numeral designation for hearing impairment will be from 
Table VIA which is Level V for each ear.  According to 
38 C.F.R. § 4.86, that numeral will then be elevated to the 
next higher Roman numeral.  Thus, the hearing impairment for 
each ear is Level VI.  38 C.F.R. §§ 4.85, 4.86, Table VIA 
(2007).  Combining the July 2007 scores of Level VI for the 
right ear and Level VI for the left ear in the manner set 
forth in Table VII results in a 30 percent rating for 
bilateral hearing loss under DC 6100.  

In deciding this matter, the Board has considered that 
separate ratings can be assigned for separate periods of time 
based upon the facts found.  The Board finds that the 
preponderance of the evidence is against an initial 
compensable rating prior to July 28, 2007, for bilateral 
hearing loss.  However, the Board concludes that based on the 
evidence shown on VA examination on July 28, 2007, the 
schedular criteria for an initial 30 percent disability 
rating, but not greater, for bilateral hearing loss are met 
from that date.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).



ORDER

Entitlement to an initial compensable rating for bilateral 
hearing loss prior to July 28, 2007 is denied.

Entitlement to a 30 percent rating, but not greater, for 
bilateral hearing loss from July 28, 2007, is granted, 
subject to regulatory criteria applicable to payment of 
monetary awards. 



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


